DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-9, 11-14, 17-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuvel (US20200117565A1) in view of Huang (US20200148218A1) and DITTY (US20190258251A1).

	In regards to claim 1, Ponnuvel teaches A system, comprising: 
	a set of at least two redundant sensors coupled to a vehicle (Ponnuvel: Para 103 “The controller(s) 936 may provide the signals for controlling one or more components and/or systems of the vehicle 900 in response to sensor data received from one or more sensors (e.g., sensor inputs). The sensor data may be received from, for example and without limitation, global navigation satellite systems sensor(s) 958 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 960, ultrasonic sensor(s) 962, LIDAR sensor(s) 964, inertial measurement unit (IMU) sensor(s) 966 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 996, stereo camera(s) 968, wide-view camera(s) 970 (e.g., fisheye cameras), infrared camera(s) 972, surround camera(s) 974 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 998, speed sensor(s) 944 (e.g., for measuring the speed of the vehicle 900), vibration sensor(s) 942, steering sensor(s) 940, brake sensor(s) (e.g., as part of the brake sensor system 946), and/or other sensor types), 
		wherein each sensor is configured to obtain an image of or to measure information about a same region or substantially overlapping regions towards which the vehicle is being driven (Ponnuvel: Para 109 “one or more of the camera(s) may be used to perform advanced driver assistance systems (ADAS) functions (e.g., as part of a redundant or fail-safe design). For example, a Multi-Function Mono Camera may be installed to provide functions including lane departure warning, traffic sign assist and intelligent headlamp control. One or more of the camera(s) (e.g., all of the cameras) may record and provide image data (e.g., video) simultaneously”; Para 111 “Cameras with a field of view that include portions of the environment in front of the vehicle 900 (e.g., front-facing cameras) may be used for surround view, to help identify forward facing paths and obstacles, as well aid in, with the help of one or more controllers 936 and/or control SoCs, providing information critical to generating an occupancy grid and/or determining the preferred vehicle paths”; Para 112 “A variety of cameras may be used in a front-facing configuration, including, for example, a monocular camera platform that includes a CMOS (complementary metal oxide semiconductor) color imager. Another example may be a wide-view camera(s) 970 that may be used to perceive objects coming into view from the periphery (e.g., pedestrians, crossing traffic or bicycles)”), and 
		wherein each sensor is configured to send the image or the measured information to a first computing unit (CU) computer and a second CU computer (Ponnuvel: Para 102 “The controller(s) 936 may include a first controller 936 for autonomous driving functions, a second controller 936 for functional safety functions, a third controller 936 for artificial intelligence functionality (e.g., computer vision), a fourth controller 936 for infotainment functionality, a fifth controller 936 for redundancy in emergency conditions, and/or other controllers. In some examples, a single controller 936 may handle two or more of the above functionalities, two or more controllers 936 may handle a single functionality, and/or any combination thereof”; Para 103 “The controller(s) 936 may provide the signals for controlling one or more components and/or systems of the vehicle 900 in response to sensor data received from one or more sensors (e.g., sensor inputs). The sensor data may be received from, for example and without limitation, global navigation satellite systems sensor(s) 958 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 960, ultrasonic sensor(s) 962, LIDAR sensor(s) 964, inertial measurement unit (IMU) sensor(s) 966 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 996, stereo camera(s) 968, wide-view camera(s) 970 (e.g., fisheye cameras), infrared camera(s) 972, surround camera(s) 974 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 998, speed sensor(s) 944 (e.g., for measuring the speed of the vehicle 900), vibration sensor(s) 942, steering sensor(s) 940, brake sensor(s) (e.g., as part of the brake sensor system 946), and/or other sensor types”); 
	each of the first CU computer and the second CU computer located in the vehicle and comprising a processor configured to simultaneously perform operations (Ponnuvel: Para 102 “The controller(s) 936 may include one or more onboard (e.g., integrated) computing devices (e.g., supercomputers) that process sensor signals, and output operation commands (e.g., signals representing commands) to enable autonomous driving and/or to assist a human driver in driving the vehicle 900”; i.e. computing devices would encompasses first CU computer and the second CU computer located in the vehicle and comprising a processor)comprising: 
		receive, from each sensor, the image or the measured information(Ponnuvel: Para 103 “The controller(s) 936 may provide the signals for controlling one or more components and/or systems of the vehicle 900 in response to sensor data received from one or more sensors (e.g., sensor inputs)”); 
		determine, from the image or the measured information, a set of output values configured to instruct a plurality of devices in a vehicle and cause the vehicle to be driven(Ponnuvel: Para 103 “The controller(s) 936 may provide the signals for controlling one or more components and/or systems of the vehicle 900 in response to sensor data received from one or more sensors (e.g., sensor inputs)”); 
Yet Ponnuvel do not teach send to a vehicle control unit (VCU) computer the set of output values; 
the VCU computer located in the vehicle and comprising a processor configured to: 
		receive, from each of the first CU computer and the second CU computer, the determined set of output values;
	select either the set of output values from the first CU computer or the set of output values from the second CU computer to be used to control the plurality of devices; and 
	send a set of commands that instruct the plurality of devices to operate the vehicle wherein the set of commands are based on the selected set of output values.
However, in the same field of endeavor, Huang teaches send to a vehicle control unit (VCU) computer the set of output values (Huang: Fig. 2A-2B Elements  52, 54 ; Para 27 “autonomy control unit 50 may process sensor data 18 to determine the manner in which autonomous vehicle 10 should be operating. Autonomy control unit 50 may then provide vehicle control data 52 to vehicle control unit 54, wherein vehicle control unit 54 may then process vehicle control data 52 to determine the manner in which the individual control systems (e.g. powertrain system 56, braking system 58 and steering system 60) should respond in order to achieve the trajectory defined by autonomy control unit 50 within vehicle control data 52”);
the VCU computer located in the vehicle and comprising a processor(Huang: Para 22 “Autonomous vehicle 10 may include a plurality of sensors (e.g. sensors 12), a plurality of electronic control units (e.g. ECUs 14) and a plurality of actuators (e.g. actuators 16)”; Para 54 “The instruction sets and subroutines of redundancy process 200, which may be stored on storage device 202 coupled to ECUs 14, may be executed by one or more processors (not shown) and one or more memory architectures (not shown) included within ECUs 14”) configured to: 
	receive, from each of the first CU computer and the second CU computer, the determined set of output values(Huang: Fig. 2A-2B Elements  50, 52, 76 ; Para 27 “autonomy control unit 50 may process sensor data 18 to determine the manner in which autonomous vehicle 10 should be operating. Autonomy control unit 50 may then provide vehicle control data 52 to vehicle control unit 54, wherein vehicle control unit 54 may then process vehicle control data 52 to determine the manner in which the individual control systems (e.g. powertrain system 56, braking system 58 and steering system 60) should respond in order to achieve the trajectory defined by autonomy control unit 50 within vehicle control data 52”; Para 34 “autonomy control unit 50 may be configured in a redundant fashion, wherein a second autonomy control unit (e.g., autonomy control unit 76) is included within autonomous vehicle 10 and is configured in an active-passive or active-active fashion”; Para 53 “redundancy process 200 may be executed collaboratively across the combination of one or more autonomy control units (e.g., autonomy control unit 50 and/or autonomy control unit 76) and/or one or more vehicle control units (e.g., vehicle control unit 54 and/or vehicle control unit 74)”); 
send a set of commands that instruct the plurality of devices to operate the vehicle(Huang: Fig. 2A-2B Elements  62, 66, 70 ; Para 27 “autonomy control unit 50 may process sensor data 18 to determine the manner in which autonomous vehicle 10 should be operating. Autonomy control unit 50 may then provide vehicle control data 52 to vehicle control unit 54, wherein vehicle control unit 54 may then process vehicle control data 52 to determine the manner in which the individual control systems (e.g. powertrain system 56, braking system 58 and steering system 60) should respond in order to achieve the trajectory defined by autonomy control unit 50 within vehicle control data 52”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Ponnuvel with the feature of  send to a vehicle control unit (VCU) computer the set of output values; the VCU computer located in the vehicle and comprising a processor configured to: receive, from each of the first CU computer and the second CU computer, the determined set of output values; send a set of commands that instruct the plurality of devices to operate the vehicle disclosed by Huang. One would be motivated to do so for the benefit of  “redundancy plans for use in autonomous vehicles” (Huang: 2).
Yet the combination of Ponnuvel and Huang do not teach select either the set of output values from the first CU computer or the set of output values from the second CU computer to be used to control the plurality of devices;
… wherein the set of commands are based on the selected set of output values
However, in the same field of endeavor, DITTY teaches select either the set of output values from the first CU computer(DITTY: Para 655 “The basic behavior planner 3004 a takes a tracked lane graph with wait conditions and in-path objects as input… This gives three paths through the lane graph and one that is favored by the match to the lane planner 3004 c output”; Para 656 “In the basic behavior planner 3004 a for lane change, some embodiments create a simple speed-dependent spline interpolation between the main lane and the target lane, and this is sent to the behavior selector 3004 d to represent the lane change”) or the set of output values from the second CU computer (DITTY: Para 657 “The advanced behavior planner 3004 b considers more free form forward trajectories than the basic behavior planner 3004 a. To do that, advanced behavior planner 3004 b takes the dynamic occupancy grid 3102 as input in addition to the input to the basic short-term planner 3004 a. The advanced behavior planner 3004 b then generates a fan of paths around the nominal path for the behavior in question, such as paths that are slightly laterally offset at the end with varying amounts of turning”) to be used to control the plurality of devices (DITTY: Para 658 “The behavior selector 3004 d performs some simple logic based on the output of the behavior planners 3004 a, 3004 b and the requests from the lane planner 3004 c”; Para 651 “behavior selection 3004 d is made as the most desirable feasible behavior and passed to control 3006 and actuation 3008”; i.e. behavior selector 3004 d select  most desirable feasible behavior (set of output values) from different behavior from behavior planner 3004 a (the first CU computer) and b (the second CU computer)).
… wherein the set of commands are based on the selected set of output values(DITTY: Para 658 “The behavior selector 3004 d performs some simple logic based on the output of the behavior planners 3004 a, 3004 b and the requests from the lane planner 3004 c”; Para 651 “behavior selection 3004 d is made as the most desirable feasible behavior and passed to control 3006 and actuation 3008”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Ponnuvel and Huang with the feature of select either the set of output values from the first CU computer or the set of output values from the second CU computer to be used to control the plurality of devices; … wherein the set of commands are based on the selected set of output values disclosed by DITTY. One would be motivated to do so for the benefit of “facilitate autonomous driving functionality, including a platform for autonomous driving Levels 3, 4, and/or 5” (DITTY: Para 2).

In regards to claim 5, the combination of Ponnuvel, Huang and DITTY teaches The system of claim 1, and Huang further teaches wherein the VCU computer comprises the processor that is further configured to: 
	receive, from the first CU computer, a message indicative of an error or fault condition in the first CU computer when performing the operations(Huang: Para 80 “While operating 250 autonomous vehicle 10, redundancy process 200 may monitor 256 the operation of a plurality of computing devices within the autonomous vehicle (e.g., autonomous vehicle 10). For example, redundancy process 200 may monitor 256 the operation of any one of ECUs 14. Accordingly, redundancy process 200 may monitor (in this example) 256 the operation of autonomy control unit 50, autonomy control unit 76, vehicle control unit 54 and/or vehicle control unit 74 to confirm that these devices are operational (i.e., have not fully or partially failed)”; Para 81 “In response to detecting the failure of one or more of the plurality of computing devices (e.g., one or more of ECUs 14), redundancy process 200 may switch 258 the autonomous vehicle (e.g., autonomous vehicle 10) from the nominal autonomous operational mode to the degraded autonomous operational mode (examples of which are provided in the above-embedded table)”); and 
	in response to receiving the message: 
		select the set of output values from the second CU computer to be used to control the plurality of devices; and send the set of commands that instruct the plurality of devices to operate the vehicle, wherein the set of commands are based on the selected set of output values from the second CU computer(Huang: Fig. 2A-2B Elements  50, 76, 52 ; Para 53 “redundancy process 200 may be executed collaboratively across the combination of one or more autonomy control units (e.g., autonomy control unit 50 and/or autonomy control unit 76) and/or one or more vehicle control units (e.g., vehicle control unit 54 and/or vehicle control unit 74)…in the event of a failure of one or more of the autonomy control units (e.g., autonomy control unit 50 and/or autonomy control unit 76) and/or one or more of the vehicle control units (e.g., vehicle control unit 54 and/or vehicle control unit 74), the surviving control unit(s) may continue to execute redundancy process 200”; Para 27 “autonomy control unit 50 may process sensor data 18 to determine the manner in which autonomous vehicle 10 should be operating. Autonomy control unit 50 may then provide vehicle control data 52 to vehicle control unit 54, wherein vehicle control unit 54 may then process vehicle control data 52 to determine the manner in which the individual control systems (e.g. powertrain system 56, braking system 58 and steering system 60) should respond in order to achieve the trajectory defined by autonomy control unit 50 within vehicle control data 52”; i.e. degraded autonomous operational mode indicate the usage of autonomy control unit 76 (second CU computer) to provide vehicle control data 52 (selected set of output values)).

In regards to claim 6, the combination of Ponnuvel, Huang and DITTY teaches The system of claim 1, and Huang further teaches wherein the processor of the VCU computer is configured to select either the set of output values from the first CU computer or the set of output values from the second CU computer based on a first state of health of the first CU computer or a second state of health of the second CU computer(Huang: Para 53 “redundancy process 200 may be executed collaboratively across the combination of one or more autonomy control units (e.g., autonomy control unit 50 and/or autonomy control unit 76) and/or one or more vehicle control units (e.g., vehicle control unit 54 and/or vehicle control unit 74)…in the event of a failure of one or more of the autonomy control units (e.g., autonomy control unit 50 and/or autonomy control unit 76) and/or one or more of the vehicle control units (e.g., vehicle control unit 54 and/or vehicle control unit 74), the surviving control unit(s) may continue to execute redundancy process 200”; i.e. a failure of one or more of the autonomy control units encompassed state of health of a CU computer which is utilized to active the other autonomy control unit).

In regards to claim 7, the combination of Ponnuvel, Huang and DITTY teaches The system of claim 1, and Ponnuve further teaches wherein the plurality of devices include a transmission, an engine, brakes, a steering system, or a light (Ponnuvel: Para 96 “The vehicle 900 may include components such as a chassis, a vehicle body, wheels (e.g., 2, 4, 6, 8, 18, etc.), tires, axles, and other components of a vehicle”; Para 97 “The vehicle 900 may include a propulsion system 950, such as an internal combustion engine, hybrid electric power plant, an all-electric engine, and/or another propulsion system type. The propulsion system 950 may be connected to a drive train of the vehicle 900, which may include a transmission, to enable the propulsion of the vehicle 900. The propulsion system 950 may be controlled in response to receiving signals from the throttle/accelerator 952”; Para 98 “A steering system 954, which may include a steering wheel, may be used to steer the vehicle 900 (e.g., along a desired path or route) when the propulsion system 950 is operating (e.g., when the vehicle is in motion). The steering system 954 may receive signals from a steering actuator 956. The steering wheel may be optional for full automation (Level 5) functionality”).

In regards to claim 8, the combination of Ponnuvel, Huang and DITTY teaches The system of claim 1, and Ponnuve further teaches wherein the set of the at least two redundant sensors include at least two cameras, at least two LiDAR sensors, at least two RADAR sensors, at least two infrared cameras, at least two ultrasonic sensors, or any combination thereof (Ponnuvel: Para 103 “The controller(s) 936 may provide the signals for controlling one or more components and/or systems of the vehicle 900 in response to sensor data received from one or more sensors (e.g., sensor inputs). The sensor data may be received from, for example and without limitation, global navigation satellite systems sensor(s) 958 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 960, ultrasonic sensor(s) 962, LIDAR sensor(s) 964, inertial measurement unit (IMU) sensor(s) 966 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 996, stereo camera(s) 968, wide-view camera(s) 970 (e.g., fisheye cameras), infrared camera(s) 972, surround camera(s) 974 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 998, speed sensor(s) 944 (e.g., for measuring the speed of the vehicle 900), vibration sensor(s) 942, steering sensor(s) 940, brake sensor(s) (e.g., as part of the brake sensor system 946), and/or other sensor types”).

As per claim 9, it recites An apparatus for autonomous vehicle operation having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ponnuve further teaches a processor, configured to implement a method (Ponnuve: Para 34 “various functions may be carried out by a processor executing instructions stored in memory”)

As per claim 11, it recites An apparatus for autonomous vehicle operation having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 12, it recites An apparatus for autonomous vehicle operation having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 12, it recites An apparatus for autonomous vehicle operation having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

	In regards to claim 13, the combination of Ponnuvel, Huang and DITTY teaches The apparatus of claim 9, and Ponnuve further teaches wherein the set of the at least two redundant sensors include at least two cameras(Ponnuvel: Para 103 “The controller(s) 936 may provide the signals for controlling one or more components and/or systems of the vehicle 900 in response to sensor data received from one or more sensors (e.g., sensor inputs). The sensor data may be received from, for example and without limitation, global navigation satellite systems sensor(s) 958 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 960, ultrasonic sensor(s) 962, LIDAR sensor(s) 964, inertial measurement unit (IMU) sensor(s) 966 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 996, stereo camera(s) 968, wide-view camera(s) 970 (e.g., fisheye cameras), infrared camera(s) 972, surround camera(s) 974 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 998, speed sensor(s) 944 (e.g., for measuring the speed of the vehicle 900), vibration sensor(s) 942, steering sensor(s) 940, brake sensor(s) (e.g., as part of the brake sensor system 946), and/or other sensor types”).
	
	As per claim 14, it recites A non-transitory computer readable program storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis. Ponnuve further teaches non-transitory computer readable program storage medium (Ponnuve: Para 34 “various functions may be carried out by a processor executing instructions stored in memory”)


	As per claim 17, it recites A non-transitory computer readable program storage medium having limitations similar to those of claim 5 and therefore is rejected on the same basis.

	In regards to claim 18, the combination of Ponnuvel, Huang and DITTY teaches The non-transitory computer readable program storage medium of claim 17, and DITTY further teaches wherein the set of output values from the second CU computer is selected in response to receiving the message and based on an analysis of a content of the message(DITTY: Para 330 “Such a tolerance is built in to ensure that the peripheral modules are responsive to commands issued by multiple independent processors. Such time windows in the range of 10-25 milliseconds may be acceptable to account for the only loose synchronization between the different computers (100), (200) or processes. However, the timing window should be short enough that the peripheral devices (700) can still detect a timeout. If a second message arrives after the timeout period, then the peripheral device (700) detects this with its plausibility check (702) and may ignore the second command or the first command. In some embodiments, the braking module (700) could provide feedback or notification back to SoC (100) if the plausibility check indicates that one or the other of the independent control signals is the result of a fault”).

	In regards to claim 19, the combination of Ponnuvel, Huang and DITTY teaches The non-transitory computer readable program storage medium of claim 14, and Ponnuvel further teaches wherein the set of the at least two redundant sensors include at least two LiDARs (Ponnuvel: Para 103 “The controller(s) 936 may provide the signals for controlling one or more components and/or systems of the vehicle 900 in response to sensor data received from one or more sensors (e.g., sensor inputs). The sensor data may be received from, for example and without limitation, global navigation satellite systems sensor(s) 958 (e.g., Global Positioning System sensor(s)), RADAR sensor(s) 960, ultrasonic sensor(s) 962, LIDAR sensor(s) 964, inertial measurement unit (IMU) sensor(s) 966 (e.g., accelerometer(s), gyroscope(s), magnetic compass(es), magnetometer(s), etc.), microphone(s) 996, stereo camera(s) 968, wide-view camera(s) 970 (e.g., fisheye cameras), infrared camera(s) 972, surround camera(s) 974 (e.g., 360 degree cameras), long-range and/or mid-range camera(s) 998, speed sensor(s) 944 (e.g., for measuring the speed of the vehicle 900), vibration sensor(s) 942, steering sensor(s) 940, brake sensor(s) (e.g., as part of the brake sensor system 946), and/or other sensor types”; Para 165 “the vehicle 900 may include multiple LIDAR sensors 964 (e.g., two, four, six, etc.)”).

	In regards to claim 20, the combination of Ponnuvel, Huang and DITTY teaches The non-transitory computer readable program storage medium of claim 14, and Ponnuvel further teaches wherein each sensor is configured to obtain the image of or to measure information about a same region or substantially overlapping regions towards which the vehicle is being driven(Ponnuvel: Para 166 “Front-mounted LIDAR sensor(s) 964 may be configured for a horizontal field of view between 45 degrees and 135 degrees”).

Claim  2-4, 10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ponnuvel (US20200117565A1) in view of Huang (US20200148218A1) and DITTY (US20190258251A1) further in view of Meijburg (US20200276973A1).

In regards to claim 2, the combination of Ponnuvel, Huang and DITTY teaches The system of claim 1,
		wherein the VCU computer comprises the processor that is further configured to: 
		receive, from each of the first CU computer and the second CU computer, the emergency trajectory information(DITTY: Fig. 20 Elements 2002(1), 2002(2); Para 292 “FIG. 20 shows another example system architecture 2000 that includes any number of cooperating and interconnected systems-on-a-chip (SOCs) 2002(1), 2002(2), . . . , 2002(N). In the particular, non-limiting example shown, there are one or more SOCs 2002(1), 2002(2), each of which includes a computer having a processor, cache memory, memory management circuitry, communications and interfacing circuits and other computing structures such as deep learning accelerators (DLAs)”; Para 306 “the SOCs 2002 can—via the vehicle bus 2030—read vehicle sensor and control outputs and states, communicate with other vehicle controllers (e.g., engine control modules), and send command signals to vehicle actuators including but not limited to braking actuators, steering actuators, engine throttle actuator, other engine control actuators, transmission control actuators and other types of vehicle actuators”; i.e. the two SOCs 2002 would provide two set of command signals); and 
		store the emergency trajectory information (DITTY: Para 306 “the SOCs 2002 can—via the vehicle bus 2030—read vehicle sensor and control outputs and states, communicate with other vehicle controllers (e.g., engine control modules), and send command signals to vehicle actuators including but not limited to braking actuators, steering actuators, engine throttle actuator, other engine control actuators, transmission control actuators and other types of vehicle actuators”; Para 295 “Each memory system 2004 also stores data to be processed by the associated SOC 2002 and data produced by the SOC”), wherein the stored emergency trajectory information is used when the first CU computer and the second CU computer generate messages indicative of an error or fault condition (DITTY: Para 332 “When both computers (100) and (200) fail, MCU provides a warning signal to driver as above. In this case, the example system does not have confidence to continue autonomous operation, so it executes a “Chauffeur to Safe Stop” command to braking module (700), steering module (62), and propulsion module (56) or requests the driver to take over. Even with two computers (100) and (200) failing, the architecture maintains redundancy by executing redundant functions in both the Lock-Step (LS) and non-LS cores of MCU”).
Yet the combination of Ponnuvel, Huang and DITTY do not teach wherein each of the first CU computer and the second CU computer comprises the processor that is further configured to perform the operations to: 
		determine, from the image or the measured information, an emergency trajectory information that indicates a predicted trajectory of the vehicle over a known distance from a location of the vehicle to bring the vehicle to a complete stop; and
send the emergency trajectory information to the VCU computer.
However, in the same field of endeavor, Meijburg teaches wherein each of the first CU computer and the second CU computer comprises the processor that is further configured to perform the operations to: 
		determine, from the image or the measured information, an emergency trajectory information that indicates a predicted trajectory of the vehicle over a known distance from a location of the vehicle to bring the vehicle to a complete stop (Meijburg: Para 146 “the planning module 404 extracts, using the feature of the environment 1300, semantic data corresponding to the drivable area. For example, the semantic data may include markings on a traffic sign, a road marking, a traffic direction, whether the safe zone is near a building or a law enforcement location, etc. In one embodiment, the semantic data includes a logical driving constraint associated with navigating the AV 1304 to the drivable area”; Para 147 “the drivable area is a breakdown lane. The planning module 404 embeds instructions in the map to navigate to the drivable area in the event of an emergency. The embedded instructions may include instructions to pull over to a side of a road on which the AV 1304 is operating. The embedded instructions may include instructions to stop the AV 1304 within the drivable area. The embedded instructions may include instructions to reduce an operating speed of the AV 1304 until the AV 1304 reaches the drivable area. The embedded instructions may include instructions to adjust a trajectory of the AV 1304 towards the drivable area”) ; and 
		send the emergency trajectory information to the VCU computer(Meijburg: Para 148 “Responsive to determining that the emergency vehicle 1324 is operating in the emergency mode, the planning module 404 transmits, to the control module 406, instructions representing an emergency operation for the AV 1304”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of the combination of Ponnuvel, Huang and DITTY with the feature of wherein each of the first CU computer and the second CU computer comprises the processor that is further configured to perform the operations to: determine, from the image or the measured information, an emergency trajectory information that indicates a predicted trajectory of the vehicle over a known distance from a location of the vehicle to bring the vehicle to a complete stop; and send the emergency trajectory information to the VCU computer. disclosed by Meijburg. One would be motivated to do so for the benefit of “A control module of the vehicle operates the vehicle in accordance with the emergency operation” (Meijburg: Para 6).

	In regards to claim 3, the combination of Ponnuvel, Huang, DITTY, and Meijburg teaches The system of claim 2, and DITTY further teaches wherein the VCU computer comprises the processor that is further configured to: receive, from the first CU computer and the second CU computer, the messages indicative of the error or fault condition in the first CU computer and the second CU computer when performing the operations (DITTY: Para 332 “When both computers (100) and (200) fail, MCU provides a warning signal to driver as above”); and in response to receiving the messages: retrieve the stored emergency trajectory information (DITTY: Para 332 “When both computers (100) and (200) fail, MCU provides a warning signal to driver as above. In this case, the example system does not have confidence to continue autonomous operation, so it executes a “Chauffeur to Safe Stop” command to braking module (700), steering module (62), and propulsion module (56) or requests the driver to take over. Even with two computers (100) and (200) failing, the architecture maintains redundancy by executing redundant functions in both the Lock-Step (LS) and non-LS cores of MCU”), while Meijburg further teaches obtain, from a second set of at least two redundant sensors coupled to the vehicle, at least two images or at least two measured information of a same region or substantially overlapping regions towards which the vehicle is being driven((Meijburg: Para 43 “An autonomous vehicle (AV) uses sensors to detect objects and determine distances from objects during operation within an operating environment. The sensors include visual sensors such as cameras and LiDARs. A LiDAR is a remote sensing device that uses a grid of pulsed laser beams to measure a distance from an object to the device. To operate the AV, the visual sensors of the AV are used to receive sensor data representing the operating environment. One or more processors of the AV are used to identify an object located within the operating environment, such as a pedestrian, another vehicle, or a construction zone, etc. The one or more processors are used to determine that the AV is likely to collide with the object, where the likelihood is greater than a threshold”); determine, based on at least one image or at least one measured information obtained from the second set of the at least two redundant sensors and the emergency trajectory information, a second set of output values that control the plurality of devices in the vehicle to bring the vehicle to a complete stop stop (Meijburg: Para 146 “the planning module 404 extracts, using the feature of the environment 1300, semantic data corresponding to the drivable area. For example, the semantic data may include markings on a traffic sign, a road marking, a traffic direction, whether the safe zone is near a building or a law enforcement location, etc. In one embodiment, the semantic data includes a logical driving constraint associated with navigating the AV 1304 to the drivable area”; Para 147 “the drivable area is a breakdown lane. The planning module 404 embeds instructions in the map to navigate to the drivable area in the event of an emergency. The embedded instructions may include instructions to pull over to a side of a road on which the AV 1304 is operating. The embedded instructions may include instructions to stop the AV 1304 within the drivable area. The embedded instructions may include instructions to reduce an operating speed of the AV 1304 until the AV 1304 reaches the drivable area. The embedded instructions may include instructions to adjust a trajectory of the AV 1304 towards the drivable area”); and cause the vehicle to be brought to a complete stop by sending a second set of commands that instruct the plurality of devices, wherein the second set of commands are based on the second set of output values(Meijburg: Para 148 “Responsive to determining that the emergency vehicle 1324 is operating in the emergency mode, the planning module 404 transmits, to the control module 406, instructions representing an emergency operation for the AV 1304”).
	
	In regards to claim 4, the combination of Ponnuvel, Huang, DITTY, and Meijburg teaches The system of claim 3, and Meijburg further teaches wherein the second set of commands cause an emergency lights of taillights located on the vehicle to be turned on(Meijburg: Para 160 “The planning module 404 configures a display to show, to the vehicle 1328, a message indicating that the AV 1304 is operating in accordance with the emergency operation”; Para 162 “the AV 1304 displays the message by broadcasting using a beacon or a flashing or rotating light, radio signals, audio signals, etc.”).

As per claim 10, it recites An apparatus for autonomous vehicle operation having limitations similar to those of claim 3 and therefore is rejected on the same basis. 

	As per claim 15, it recites A non-transitory computer readable program storage medium having limitations similar to those of claim 2 and 3  and therefore is rejected on the same basis.

In regards to claim 16, the combination of Ponnuvel, Huang and DITTY teaches The non-transitory computer readable program storage medium of claim 15, and DITTY further wherein the messages are received at different times (DITTY: Para 330 “Such a tolerance is built in to ensure that the peripheral modules are responsive to commands issued by multiple independent processors. Such time windows in the range of 10-25 milliseconds may be acceptable to account for the only loose synchronization between the different computers (100), (200) or processes. However, the timing window should be short enough that the peripheral devices (700) can still detect a timeout. If a second message arrives after the timeout period, then the peripheral device (700) detects this with its plausibility check (702) and may ignore the second command or the first command. In some embodiments, the braking module (700) could provide feedback or notification back to SoC (100) if the plausibility check indicates that one or the other of the independent control signals is the result of a fault”; i.e. the peripheral device would produce feedback at the time of receiving commands which would have slight difference in timing).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668